/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive and/or moot.
With regards to the priority discussion, as a starting point Examiner notes this is not a rejection.  Reviewing the priority document (62/560,120) with regards to Applicants discussion, the quoted portion from Pg. 15 states “According to an embodiment, the spring-loaded tip activates the circuit and gently ramps the current to provide maximal comfort to user.” Which appears to be the only place in the spec reference that mentions gradually ramping the current. As Applicants point out previously on pg. 13 it does state “According to an embodiment . . . The treatment area 304 corresponds to a nerve node area. When the handheld sinus treatment device 102 identifies a treatment area 25 304 based on a comparison of a detected impedance variable to a dynamically determined treatment threshold, the handheld sinus treatment device 102 can enter the treatment mode and can deliver treatment stimulation to the identified treatment area 304.” Applicants are taking the two in view of each other and arguing they can be combined. Examiner acknowledges the interpretation but disagrees. The two issues are that (1) the gradually ramping is only mentioned with regards to the spring-loaded tip; and (2) the two portions appear to be explicitly discussing different embodiments and the portion in Pg. 15 appears to be using the spring-loaded tip as a switch which “activates” the circuit, thus the circuit is not “activated” by the impedance but manually activated by the spring loaded tip. Thus the gradual ramping does not have support for being automatically activated by the impedance detection.
With regards to the previous 112b rejections, the rejections are withdrawn due to the amendments.
With regards to resilient member, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument that Webb is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Applicants claims are directed to a transcutaneous stimulator and the Webb reference is in the same field of endeavor as it is also directed to a transcutaneous stimulator. Furthermore, Applicants are effectively arguing for this element the problem to be solved is that the measured response is used to alter the stimulation which is the problem the Webb reference is being applied to show. Thus Webb is analogous as both being in the field of Applicants endeavor and/or being reasonably pertinent to the particular problem with which the Applicant is concerned. 
The remaining arguments rely on those discussed above and are moot/not persuasive for the same reasons. Examiner would suggest an AIR with responses to the rejection prior to filing a response.

Priority
Examiner notes that claims 49 and 67 recite variations of “gradually increasing a magnitude of the sinus treatment current during the treatment mode.” However, recited Provisional applications 62/491,793, 62/559,792 and 62/560,120 do not appear provide support for this element. As such the priority date is that of PCT/US2018/029030, 4/24/2018. This also applies to any claim depending from claim 49 and 67.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49-51, 53-55, 57-65, 69-70, 72, 76, 78, 81, 83, 86-87 and 90 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 49 and 65 recite “to resiliently depress toward a center of the hand holdable case”. The specification does not appear to recite this “toward the center”. While Figs. 9A-E disclose a resilient member that depresses, there is no explicit recitation that it is towards the “center” for example reviewing Fig. 1A showing the electrode 108 which is the electrode the resilient member is associated with in Figs. 9A-E it appears that the neck portion between the electrode 108 and the main body portion of the hand holdable case is angled (see the angle between the top of the main body (the top isn’t seen in profile in 1A it is shown is in Fig. 1B, the bottom of the handheld device with a return electrode 110 is shown and another return electrode 110 is shown along the top edge of the device in Fig. 1A). For those reasons, the claims do not have sufficient written description and are rejected. 
If Applicants would like to discuss this before filing a response to the Examiner would be happy to discuss this rejection, Examiner believes this 112a rejection could be resolved quickly during an interview. 

Claim Rejections - 35 USC § 112(b)
Claim 49-51, 53-55, 57-65, 69-70, 72, 76, 78, 81, 83, 86-87 and 90 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 49 recites “gradually increasing magnitude of the sinus treatment current from a low- frequency, constant impedance detection level” however this is unclear. Reading the claim in view of the spec this does not make sense, the magnitude which the stimulator is driving the increase of is the current (ie amperes) not the impedance or the frequency. The electrical properties after “from” (frequency and impedance) are not the same electrical property before the from (ie current). The electrical property should be the same before and after the “from” for it to make sense, such as tying the current gradually changing from a previous current level which would be in line with what the specification (see [0100] and Fig. 7 the I or current on the y-axis is increasing gradually). Examiner notes if this is being interpreted incorrectly from what applicants meant and is meant to be claiming the frequency is changing then this is a 112a issue, as the spec does not provide discussion of a change in frequency, see more discussion below for the 112b rejection for “low-frequency”. For the above reasons claim 49 is indefinite and the claims depending from claim 49 are also indefinite.

The term “low-frequency” in claim 49 and 65 is a relative term which renders the claim indefinite. The term “low-frequency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Its unclear what the cut off for low frequency is. There are frequency’s recited in the specification for the treatment ([0050], [0065], [0095]) but there is never a discussion of what the frequency for the low-frequency detection is. Furthermore, the specification does not state that the frequency’s recited for treatment are low or high nor does it state that the frequency changes between the detection and treatment; thus the treatment frequency’s cant be used to a make a determine what the limitations of “low-frequency” are. For the above reasons claim 49 is indefinite and the claims depending from claim 49 or 65 are also indefinite.

Claim 86 recites “further comprising a button configured to cause the circuit to enter a low current, nerve node finding mode, the circuit being further configured to enter a high current therapeutic voltage pulse mode when a nerve node is found and to automatically shut off when a dose of therapeutic voltage pulses have been delivered.” Its unclear what the what the distinction between the nerve node mode and the detection mode is, likewise the difference between the treatment mode and the therapeutic voltage pulse mode. As claim 49 recites when moving to treatment mode from detection mode the current increases thus detection is a lower current mode and the treatment mode is a higher current mode. These appear to be different names for the same elements, which causes a clarity issue. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 49-51, 53-55, 57-64, 69-70, 72, 76, 81, 83 and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claude (John Claude et al., US 4926880) hereinafter Cla in view of Loudin (James Loudin et al., US 20170239459) hereinafter Lou or, in the alternative under 35 U.S.C. 103 over Cla in view of Lou in further view of Bartelt (James Bartelt et al., US 5063929) hereinafter Bart. In [0109] and [0123] the Lou reference incorporates by reference in their entirety US 14/256,915 to Ackerman et al. which has published as US 20140316485 (hereinafter Ack) and 14/920,860 to Franke et al. which has published as US 20160121118 (hereinafter Fran).
Regarding claim 49, an interpretation of Cla discloses microcurrent sinus treatment device (abstract), comprising; 
a circuit configured to deliver a sequence of voltage pulses carrying a therapeutic current (“The present invention includes a hand held case containing circuitry for generating microcurrent excursions which relieve sinus and nasal congestion. The current is applied to the patient's facial areas by a first electrode mounted in a probe electrically connected to the circuitry.” Col 2:26-31, Col 3:16-27, Col 3:44-61 see also Abstract, Fig. 5); 
a therapeutic electrode operatively coupled to the circuit (32 Fig. 4, Col 2:26-31, Col 3:16-34), the therapeutic electrode being configured to apply the sequence of voltage pulses to a user's skin surface adjacent to one of a plurality of nerve nodes subjacent to the user's skin surface (Col 3:44-61, Col 5:16-21; To the extent this is an intended use, i.e. “apply voltage pulses . . .”, of the device the prior art recited is functionally capable of performing the claimed use), the therapeutic electrode being in electrical continuity with a therapeutic current output node of the circuit (Col 3:16-34, Col 3:44-61, Col 5:16-21); and 
a hand holdable case (30 Fig. 4, Col 3:44-61) configured to substantially contain portions of the circuit, the hand holdable case including: 
a forward end terminating in the therapeutic electrode (33/32 Fig. 4, Col 3:44-61); 
a return electrode comprising a portion of or disposed on a surface of the hand holdable case (39 Fig. 4, Col 3:35-61), the return electrode being in electrical continuity with a current return node of the circuit (Col 3:35-61); 
a dielectric spacer disposed between the therapeutic electrode and the return electrode (31 Fig. 4, Col 3:16-44); and 
a rearward portion of the hand holdable case terminating at an end distal to the therapeutic electrode (end of extremity 36 Fig. 4 which is opposite the tip 33 Fig. 4, Col 3:16-34); 
wherein the dielectric spacer and the return electrode form a tapered surface narrowing toward the therapeutic electrode from a point of maximum girth disposed between the forward end and the rearward portion of the hand holdable case (31/33 Fig. 4, Col 3:16-27).
wherein the circuit is configured to perform steps of: 
detecting, in a detection mode, an impedance level through a user’s body between the therapeutic electrode of the sinus treatment device and the return electrode of the sinus treatment device (Col 1:49-Col 2:4, Col 2:37-43, Col 3:62-Col 4:19); 
when the detected impedance level through a user’s body is below a threshold impedance (Col 3:44-Col 4:19 see also Col 1:49-Col 2:4, Col 2:37-43; The references discloses applying treatment when there is low impedance, when the impedance threshold is met a green light is illuminated to cause the user to manually press a button initiating the treatment. Thus it is in detection mode when the user is not holding the button and in treatment mode when the user is pressing the treatment button as indicated through the indication lights.), causing the sinus treatment device to in in the detection mode to automatically enter a treatment mode including passing a sinus treatment current averaging less than 1000 uA level (Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3) through the user body between the therapeutic electrode and the return electrode (Col 3:44-Col 4:19 see also Col 1:49-Col 2:4, Col 2:37-43; ; The references discloses applying treatment when there is low impedance, when the impedance threshold is met a green light is illuminated to cause the user to manually press a button initiating the treatment. Thus it is in detection mode when the user is not holding the button and in treatment mode when the user is pressing the treatment button as indicated through the indication lights. Automating the transition to stimulation mode when this the threshold is recognized is automating a manual process, see MPEP 2144.05(III) “The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.”) if in treatment mode and the detected impedance is detected to be below the threshold impedance during treatment mode to maintain treatment even if full treatment level is already reached (Col 3:44-Col 4:19 see also Col 1:49-Col 2:4, Col 2:37-43; The references discloses applying treatment when there is low impedance, when the impedance threshold is met a green light is illuminated to cause the user to manually press a button initiating the treatment, during treatment the greenlight will be turned off and a red light illuminated when the threshold for treatment is no longer met thus informing the user stop manually pressing the treatment button. If the impedance is still below the threshold even at full treatment level the light will still be green thus the treatment would still be maintained) 
and automatically reentering the detection mode and discontinuing passing of the sinus treatment current through the user's body when the detected impedance is greater than the threshold (Col 3:44-Col 4:19 see also Col 1:49-Col 2:4, Col 2:37-43; The references discloses applying treatment when there is low impedance, when the impedance threshold is met a green light is illuminated to cause the user to manually press a button initiating the treatment, during treatment the greenlight will be turned off and a red light illuminated when the impedance comparison for treatment is no longer met thus informing the user stop manually pressing the treatment button. Per MPEP 2144.05(III) “The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” Thus the circuit automating without any manual interaction would be obvious.) 

An interpretation of Cla may not explicitly disclose the hand holdable case configured to substantially contain portions of the circuit; a resilient member coupled to the therapeutic electrode and configured to enable the therapeutic electrode to resiliently depress toward a center of the hand holdable case when force is applied to the therapeutic electrode and to return to an equilibrium position when the force is removed; gradually increasing a magnitude of the sinus treatment current during the treatment mode; passing treatment stimulation over a resistive load of 10K - 100KΩ. 

However, in the same field of endeavor (medical devices), Cla in view of Lou teaches a hand holdable cases of similar size as the probe of Cla to substantially contain the circuits of a handheld stimulator (Lou Figs. 1A, 2, 11a-11b, [0029]-[0030]; Fran Figs. 27A-C, 28A); Cla recites an electrode out of the center of the handheld device and a resilient member coupled to the therapeutic electrode (Lou [0068]; Fran [0089] including “In some variations, a lead may comprise a spring, but it should be appreciated that a lead may also comprise a conductive loop, a post, or the like.”) and configured to enable the therapeutic electrode to resiliently depress toward a center of the hand holdable case when force is applied to the therapeutic electrode (Cla 31 Fig. 4; Lou [0068]; Fran [0089]; the Ca reference shows a hand holdable case with electrode at the center of the tip Cla 31 Fig. 4, incorporating a spring as recited by Lou would then allow the electrode to depress towards the center increasing the potential energy held in the compression of the spring) and to return to an equilibrium position when the force is removed ([0077] including “This compression may cause the springs to generating a restoring force.” see also [0068], [0076]); gradually increasing a magnitude of the sinus treatment current during the treatment mode (Lou [0115] including “ramping the amplitude of the stimulation waveform at the beginning of stimulation may increase comfort.” See also [0007]-[0009], [0118]); passing treatment stimulation over a resistive load of 10K - 100KΩ ([0046] including “For example, the stimulation subsystem 236 of the control subsystem 136 of stimulator 100 may limit the voltage and current that may be delivered to the patient . . . the current may be limited by a resistor in series with the load or a current-limiting transistor, or any other suitable combinations of elements”, [0118]; First Examiner notes 1mA = 1000 μA. Applying Ohms law (V=IR) to determine a resistance it would be merely a design choice/routine optimization under MPEP 2144.04(VI)(C) or MPEP 2144.05(II) to use a to apply a stimulation using a 10k-100k resistor).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stimulator and sensing device of Cla to include placing all the circuitry into a handheld stimulator as recited in Lou in order be easily gripped by a user and easily fit into a pocket ([0030]);  gradually increasing stimulation of the treatment in order to increase patient comfort ([0115]). With regards to the 10k-100k resistor, Cla recites using required current output Lou recites stimulation currents in the required range (under 1mA) and disclosing limiting current using a resistor in series with the load. It is merely a design choice or routine optimization based on the desired current output, ohms law and voltage limitations to choose a resistor in the claimed range.

In the alternative, an interpretation of Cla in view of Lou may not explicitly disclose gradually increasing a magnitude of the sinus treatment current during the treatment mode.
However, in the same field of endeavor (medical devices), Bart teaches gradually increasing a magnitude of the sinus treatment current during the treatment mode (Col 4:45-58 including “the intensity is allowed to be increased quite rapidly, or abruptly (i.e., substantially instantaneously), to 50% of the selected full intensity level at commencement of treatment (with treatment being commenced by depressing timed treatment switch 28), and the intensity is then allowed to increase to 90% of the selected full intensity level during the next one second (the sensory threshold occurs during this one second on-ramp interval as indicated in FIG. 6). After reaching the 90% of selected full intensity level, the intensity is then increased slowly during an accommodating-ramp for the next five minutes to the selected full intensity level”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include the varied intensity treatment as recited by Bart because it’s been shown that varied treatment to be preferable (Col 4:7-12). Furthermore, combining the elements of Cla with those of Bart is merely combining prior art elements according to known methods to yield predictable results; i.e. controlling for gradual intensity changes as known per Bart to the stimulation of program of Cla to predictable varied intensity stimulation.

 Regarding claim 50, an interpretation of Cla further discloses wherein the circuit is configured such that wherein the sinus treatment current includes a series of current spikes (Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3).

 Regarding claim 51, an interpretation of Cla discloses the above in claim 50. An interpretation of Cla may not explicitly disclose gradually increasing the magnitude of the sinus treatment current includes gradually increasing an amplitude of successive current spikes and further comprising ceasing the circuit ceases increasing the magnitude of the sinus treatment current when the current spikes reach a predetermined treatment level.
However, in the same field of endeavor (medical devices), Cla in view of Lou teaches gradually increasing the magnitude of the sinus treatment current (Cla Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3; Lou [0115], [0118]; Cla recites sinus treatment using current spikes and Lou recites various waveforms for treatment including pulse waveforms and ramping (aka gradually) stimulation when treatment is initiated) includes gradually increasing an amplitude of successive current spikes and further comprising ceasing the circuit ceases increasing the magnitude of the sinus treatment current when the current spikes reach a predetermined treatment level (Cla Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3; Lou [0115], [0118]; Cla recites sinus treatment using current spikes and Lou recites various waveforms for treatment including pulse waveforms and ramping (aka gradually) stimulation when treatment is initiated).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stimulator and sensing device of Cla to include gradually increasing stimulation up to a continuous desired treatment level of the treatment in order to increase patient comfort vs. immediately stimulating with the desired stimulation level ([0115]). 

In the alternative, an interpretation of Cla in view of Lou may not explicitly disclose gradually increasing the magnitude of the sinus treatment current includes gradually increasing an amplitude of successive current spikes and further comprising ceasing the circuit ceases increasing the magnitude of the sinus treatment current when the current spikes reach a predetermined treatment level.
However, in the same field of endeavor (medical devices), Cla in view of Lou and Bart teaches gradually increasing the magnitude of the sinus treatment current (Cla Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3; Lou [0115], [0118]; Bart Col 4:45-58; Cla recites sinus treatment using current spikes, Lou recites various waveforms for treatment including pulse waveforms and ramping (aka gradually) stimulation when treatment is initiated and Bart discloses increasing stimulation gradually until you hit the predetermined level) includes gradually increasing an amplitude of successive current spikes and further comprising ceasing the circuit ceases increasing the magnitude of the sinus treatment current when the current spikes reach a predetermined treatment level (Cla Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3; Lou [0115], [0118]; Bart Col 4:45-58; Cla recites sinus treatment using current spikes, Lou recites various waveforms for treatment including pulse waveforms and ramping (aka gradually) stimulation when treatment is initiated and Bart discloses increasing stimulation gradually until you hit the predetermined level).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include the varied intensities of treatment up to a desired level as recited by Bart because it’s been shown that varied treatment to be preferable (Col 4:7-12) and to ramp to a desired stimulation in order to provide patient comfort ([0115]). Furthermore, combining the elements of Cla with those of Bart is merely combining prior art elements according to known methods to yield predictable results; i.e. controlling for gradual intensity changes as known per Lou and Bart to the stimulation of program of Cla to predictable varied intensity until the desired level is reached stimulation. 

Regarding claim 53, an interpretation of Cla discloses the above in claim 51. An interpretation of Cla may not explicitly disclose wherein the circuit is configured such that, after reaching the predetermined treatment level, subsequent current spikes each have a magnitude substantially equal to the predetermined treatment level.
However, in the same field of endeavor (medical devices), Cla in view Lou teaches wherein the circuit is configured such that, after reaching the predetermined treatment level, subsequent current spikes each have a magnitude substantially equal to the predetermined treatment level (Cla Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3; Lou [0115], [0118]; Cla recites sinus treatment using current spikes, Lou recites various waveforms for treatment including pulse waveforms and ramping (aka gradually) stimulation when treatment is initiated).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stimulator and sensing device of Cla to include gradually increasing stimulation up to a continuous desired treatment level of the treatment in order to increase patient comfort vs. immediately stimulating with the desired stimulation level ([0115]). 

In the alternative, an interpretation of Cla in view of Lou may not explicitly disclose wherein the circuit is configured such that, after reaching the predetermined treatment level, subsequent current spikes each have a magnitude substantially equal to the predetermined treatment level.
However, in the same field of endeavor (medical devices), Cla in view Lou and Bart teaches wherein the circuit is configured such that, after reaching the predetermined treatment level, subsequent current spikes each have a magnitude substantially equal to the predetermined treatment level (Cla Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3; Lou [0115], [0118]; Bart Col 4:45-58; Cla recites sinus treatment using current spikes, Lou recites various waveforms for treatment including pulse waveforms and ramping (aka gradually) stimulation when treatment is initiated and Bart discloses increasing stimulation gradually until you hit the predetermined level then applying that level consistently).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include the varied intensities of treatment up to a desired level as recited by Bart because it’s been shown that varied treatment to be preferable (Col 4:7-12) and to ramp to a desired stimulation in order to provide patient comfort ([0115]). Furthermore, combining the elements of Cla with those of Bart is merely combining prior art elements according to known methods to yield predictable results; i.e. controlling for gradual intensity changes as known per Lou and Bart to the stimulation of program of Cla to predictable varied intensity until the desired level is reached stimulation. 

 Regarding claim 54, an interpretation of Cla further discloses wherein the circuit is configured such that the current spikes have a peak magnitude of less than 1000 uA (Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3).

Regarding claim 55, an interpretation of Cla further discloses wherein the circuit is configured such that the current spikes have a peak magnitude of less than 600 uA (Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3).

Regarding claim 57, an interpretation of Cla further discloses wherein the circuit is configured such that the current spikes have an average value less than 600 uA (Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3).

Regarding claim 58, an interpretation of Cla further discloses wherein the circuit is configured such that the current spikes alternate between positive and negative values (Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3).

Regarding claim 59, an interpretation of Cla further discloses wherein the circuit is configured such that the current spikes alternate at a frequency less than 1000 Hz (Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3).

Regarding claim 60, an interpretation of Cla further discloses wherein the circuit is configured such that the current spikes alternate at a frequency between 1 Hz and 100 Hz (Fig. 6, Col 1:20-28, Col 4:43-50, Claims 2-3).

 Regarding claim 61, and interpretation of Cla further discloses wherein the circuit is configured such that the sinus treatment current has a zero DC offset (Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3, Fig. 6).

 Regarding claim 62, an interpretation of Cla further discloses wherein the circuit is configured such that the current spikes make up less than 10% of a single cycle during the treatment mode (Fig. 6, Col 1:20-28, Col 4:43-50, Claims 2-3; As shown in the figure the amount of time the treatment is active is low compared to the time of the entire cycle, furthermore as it says the Hz is in a range as the cycle is one up and down spike if the Hz is slower this would cause an even slower duty cycle). 
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the duty cycle because Applicant has not disclosed that the specific duty cycle provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the duty cycle recited in Cla, and applicant' s invention, to perform equally well with either the duty cycle taught by Cla or the claimed duty cycle because both duty cycles would perform the same function of providing an on and off time of each cycle equally well.
Therefore, it would have been prima facie obvious to modify Cla to obtain the invention as specified in claim 62 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Cla.

Regarding claim 63, an interpretation of Cla further discloses wherein the circuit is configured such that the current spikes make up less than 5% of a single cycle during the treatment mode (Fig. 6, Col 1:20-28, Col 4:43-50, Claims 2-3; As shown in the figure the amount of time the treatment is active is low compared to the time of the entire cycle, furthermore as it says the Hz is in a range as the cycle is one up and down spike if the Hz is slower this would cause an even slower duty cycle). 
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the duty cycle because Applicant has not disclosed that the specific duty cycle provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the duty cycle recited in Cla, and applicant' s invention, to perform equally well with either the duty cycle taught by Cla or the claimed duty cycle because both duty cycles would perform the same function of providing an on and off time of each cycle equally well.
Therefore, it would have been prima facie obvious to modify Cla to obtain the invention as specified in claim 63 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Cla.

 Regarding claim 64, an interpretation of Cla further discloses wherein the circuit is configured such that applying the sinus treatment applies current by applying a treatment stimulation voltage between the conductive tip and the return electrode (Col 2:26-31, Col 3:16-27, Col 3:44-61 see also Abstract, Fig. 5).

Regarding claim 69, and interpretation of Cla further discloses wherein the circuit is configured such that the treatment current has a magnitude less than 600 uA (Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3).

Regarding claim 70, and interpretation of Cla further discloses wherein the circuit is configured such that the treatment current alternates between positive and negative current values (Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3).

 Regarding claim 72, an interpretation of Cla discloses the above. an interpretation of Cla may not explicitly disclose wherein the circuit is configured to provide providing haptic feedback to the user's body during the treatment mode.
However, in the same field of endeavor (medical devices), Una teaches wherein the circuit is configured to provide providing haptic feedback to the user's body during the treatment mode (Col 1:59-Col 2:2).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include the feedback as recited in Una because it indicates to the user the device is in a treatment mode (Col 1:59-Col 2:2). Furthermore, combining the elements of Cla with those of Una is merely combining prior art elements according to known methods to yield predictable results; i.e. providing an indicator to the user according to known methods. 

Regarding claim 76, an interpretation of Cla further discloses wherein relative placements of the therapeutic electrode, the dielectric spacer, and the return electrode are configured to cause the user's body to complete a circuit between the therapeutic electrode and the return electrode (Col 1:49-Col 2:4, Col 2:37-43, Col 3:62-Col 4:19; To the extent this is an intended use of the device and structurally differentiating the claimed device from the prior art, the recited device of prior art is functionally capable of performing the use).

Regarding claim 81, an interpretation of Cla further discloses wherein the hand holdable case defines a tapered surface on a top, between the point of maximum girth and the forward end, configured to provide a finger hold (30/31/33 Fig. 4, Col 3:16-61; To the extent configured to provide a finger hold is an intended use of the device the recited elements are capable of performing the function).

Regarding claim 83, an interpretation of Cla further discloses wherein the hand holdable case defines a convex curved surface, on the top between the point of maximum girth and the rearward portion, configured to fit into a hollow of the user's palm (30/31/33 Fig. 4, Col 3:16-44).

Regarding claim 90, an interpretation of Cla discloses the above in claim 49 including an exposed therapeutic electrode (see the rejection of Claim 49).  
An interpretation of Cla may not explicitly disclose wherein the therapeutic electrode is formed from stainless steel.
However, in the same field of endeavor (medical devices), Lou teaches the therapeutic electrode is formed from stainless steel ([0065] including “In some variations, the electrodes may comprise metals (e.g., stainless steel, titanium, tantalum, platinum or platinum-iridium, other alloys thereof, or the like), conductive ceramics (e.g., titanium nitride), liquids, gels, or the like.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include a metal electrode because Cla recites using a conductive material and Lou recites using a metal for the electrode to apply the stimulation to the body ([0065]). Furthermore, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use stainless steel because Applicant has not disclosed that stainless steel provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Cla/Lou, and applicant' s invention, to perform equally well with either the metal conductors taught by Cla/Lou or the claimed metal because both conductors would perform the same function of conducting the signal equally well. Therefore, it would have been prima facie obvious to modify Cla/Lou to obtain the invention as specified in claim 90 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Cla/Lou.  

Claim Rejections - 35 USC § 103
Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cla in view of Lou in further view of Webb (Douglas Webb, US 8630714) hereinafter Webb or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Cla in view of Lou in further view of Bart and Webb.
Regarding claim 65, an interpretation of Cla discloses microcurrent sinus treatment device (abstract), comprising; 
a circuit configured to deliver a sequence of voltage pulses carrying a therapeutic current (“The present invention includes a hand held case containing circuitry for generating microcurrent excursions which relieve sinus and nasal congestion. The current is applied to the patient's facial areas by a first electrode mounted in a probe electrically connected to the circuitry.” Col 2:26-31, Col 3:16-27, Col 3:44-61 see also Abstract, Fig. 5); 
a therapeutic electrode operatively coupled to the circuit (32 Fig. 4, Col 2:26-31, Col 3:16-34), the therapeutic electrode being configured to apply the sequence of voltage pulses to a user's skin surface adjacent to one of a plurality of nerve nodes subjacent to the user's skin surface (Col 3:44-61, Col 5:16-21; To the extent this is an intended use, i.e. “apply voltage pulses . . .”, of the device the prior art recited is functionally capable of performing the claimed use), the therapeutic electrode being in electrical continuity with a therapeutic current output node of the circuit (Col 3:16-34, Col 3:44-61, Col 5:16-21); and 
a hand holdable case (30 Fig. 4, Col 3:44-61) configured to substantially contain portions of the circuit, the hand holdable case including: 
a forward end terminating in the therapeutic electrode (33/32 Fig. 4, Col 3:44-61); 
a return electrode comprising a portion of or disposed on a surface of the hand holdable case (39 Fig. 4, Col 3:35-61), the return electrode being in electrical continuity with a current return node of the circuit (Col 3:35-61); 
a dielectric spacer disposed between the therapeutic electrode and the return electrode (31 Fig. 4, Col 3:16-44); and 
a rearward portion of the hand holdable case terminating at an end distal to the therapeutic electrode (end of extremity 36 Fig. 4 which is opposite the tip 33 Fig. 4, Col 3:16-34); 
wherein the dielectric spacer and the return electrode form a tapered surface narrowing toward the therapeutic electrode from a point of maximum girth disposed between the forward end and the rearward portion of the hand holdable case (31/33 Fig. 4, Col 3:16-27).
wherein the circuit is configured to perform steps of: 
detecting, in a detection mode, an impedance level through a user’s body between the therapeutic electrode of the sinus treatment device and the return electrode of the sinus treatment device (Col 1:49-Col 2:4, Col 2:37-43, Col 3:62-Col 4:19); 
when the detected impedance level through a user’s body is below a threshold impedance (Col 3:44-Col 4:19 see also Col 1:49-Col 2:4, Col 2:37-43; The references discloses applying treatment when there is low impedance, when the impedance threshold is met a green light is illuminated to cause the user to manually press a button initiating the treatment. Thus it is in detection mode when the user is not holding the button and in treatment mode when the user is pressing the treatment button as indicated through the indication lights.), causing the sinus treatment device to in in the detection mode to automatically enter a treatment mode including passing a sinus treatment current averaging less than 1000 uA level (Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3) through the user body between the therapeutic electrode and the return electrode (Col 3:44-Col 4:19 see also Col 1:49-Col 2:4, Col 2:37-43; ; The references discloses applying treatment when there is low impedance, when the impedance threshold is met a green light is illuminated to cause the user to manually press a button initiating the treatment. Thus it is in detection mode when the user is not holding the button and in treatment mode when the user is pressing the treatment button as indicated through the indication lights. Automating the transition to stimulation mode when this the threshold is recognized is automating a manual process, see MPEP 2144.05(III) “The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.”) if in treatment mode and the detected impedance is detected to be below the threshold impedance during treatment mode to maintain treatment even if full treatment level is already reached (Col 3:44-Col 4:19 see also Col 1:49-Col 2:4, Col 2:37-43; The references discloses applying treatment when there is low impedance, when the impedance threshold is met a green light is illuminated to cause the user to manually press a button initiating the treatment, during treatment the greenlight will be turned off and a red light illuminated when the threshold for treatment is no longer met thus informing the user stop manually pressing the treatment button. If the impedance is still below the threshold even at full treatment level the light will still be green thus the treatment would still be maintained) 
and automatically reentering the detection mode and discontinuing passing of the sinus treatment current through the user's body when the detected impedance is greater than the threshold (Col 3:44-Col 4:19 see also Col 1:49-Col 2:4, Col 2:37-43; The references discloses applying treatment when there is low impedance, when the impedance threshold is met a green light is illuminated to cause the user to manually press a button initiating the treatment, during treatment the greenlight will be turned off and a red light illuminated when the impedance comparison for treatment is no longer met thus informing the user stop manually pressing the treatment button. Per MPEP 2144.05(III) “The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” Thus the circuit automating without any manual interaction would be obvious.) 

An interpretation of Cla may not explicitly disclose the hand holdable case configured to substantially contain portions of the circuit; a resilient member coupled to the therapeutic electrode and configured to enable the therapeutic electrode to resiliently depress toward a center of the hand holdable case when force is applied to the therapeutic electrode and to return to an equilibrium position when the force is removed; gradually increasing a magnitude of the sinus treatment current during the treatment mode; passing treatment stimulation over a resistive load of 10K - 100KΩ; wherein the circuit is configured such that: adjusting the stimulation voltage as the impedance between the conductive tip and the return electrode changes during the treatment mode; and maintaining a substantially constant sinus treatment current during the treatment mode by adjusting the stimulation voltage responsive to changes in the impedance during the treatment mode.
However, in the same field of endeavor (medical devices), Cla in view of Lou teaches a hand holdable cases of similar size as the probe of Cla to substantially contain the circuits of a handheld stimulator (Lou Figs. 1A, 2, 11a-11b, [0029]-[0030]; Fran Figs. 27A-C, 28A); Cla recites an electrode out of the center of the handheld device and a resilient member coupled to the therapeutic electrode (Lou [0068]; Fran [0089] including “In some variations, a lead may comprise a spring, but it should be appreciated that a lead may also comprise a conductive loop, a post, or the like.”) and configured to enable the therapeutic electrode to resiliently depress toward a center of the hand holdable case when force is applied to the therapeutic electrode (Cla 31 Fig. 4; Lou [0068]; Fran [0089]; the Ca reference shows a hand holdable case with electrode at the center of the tip Cla 31 Fig. 4, incorporating a spring as recited by Lou would then allow the electrode to depress towards the center increasing the potential energy held in the compression of the spring) and to return to an equilibrium position when the force is removed ([0077] including “This compression may cause the springs to generating a restoring force.” see also [0068], [0076]); gradually increasing a magnitude of the sinus treatment current during the treatment mode (Lou [0115] including “ramping the amplitude of the stimulation waveform at the beginning of stimulation may increase comfort.” See also [0007]-[0009], [0118]); passing treatment stimulation over a resistive load of 10K - 100KΩ ([0046] including “For example, the stimulation subsystem 236 of the control subsystem 136 of stimulator 100 may limit the voltage and current that may be delivered to the patient . . . the current may be limited by a resistor in series with the load or a current-limiting transistor, or any other suitable combinations of elements”, [0118]; First Examiner notes 1mA = 1000 μA. Applying Ohms law (V=IR) to determine a resistance it would be merely a design choice/routine optimization under MPEP 2144.04(VI)(C) or MPEP 2144.05(II) to use a to apply a stimulation using a 10k-100k resistor).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stimulator and sensing device of Cla to include placing all the circuitry into a handheld stimulator as recited in Lou in order be easily gripped by a user and easily fit into a pocket ([0030]);  gradually increasing stimulation of the treatment in order to increase patient comfort ([0115]). With regards to the 10k-100k resistor, Cla recites using required current output Lou recites stimulation currents in the required range (under 1mA) and disclosing limiting current using a resistor in series with the load. It is merely a design choice or routine optimization based on the desired current output, ohms law and voltage limitations to choose a resistor in the claimed range.

However, in the same field of endeavor (medical devices), Cla in view of Webb teach adjusting the stimulation voltage as the impedance between the conductive tip and the return electrode changes during the treatment mode (Cla Col 1:49-Col 2:4, Col 2:37-43, Col 3:62-Col 4:19; Webb Col 4:5-15); and maintaining a substantially constant sinus treatment current during the treatment mode by adjusting the stimulation voltage responsive to changes in the impedance during the treatment mode (Cla Col 1:49-Col 2:4, Col 2:37-43, Col 3:62-Col 4:19; Webb Col 4:5-15; Examiner notes using a feedback loop to determine a voltage adjustment to maintain a constant current is generally known in the art as evidenced by US 20110066209 see [0002], [0019]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include constant current stimulation as recited in Webb because it teaches a stimulator for external stimulation which is simple to manufacture, easy to use, operable with minimal steps and reliable during (Col 3:44-47). Furthermore, combining the elements of Cla with those of Webb is merely combining prior art elements according to known methods to yield predictable results; i.e. using impedance measurements for a feedback loop is a known method per Webb combining it with the stimulation recited in Cla would yield the predictable result of maintaining a constant current by adjusting the voltage. 

In the alternative, an interpretation of Cla in view of Lou may not explicitly disclose gradually increasing a magnitude of the sinus treatment current during the treatment mode.
However, in the same field of endeavor (medical devices), Bart teaches gradually increasing a magnitude of the sinus treatment current during the treatment mode (Col 4:45-58 including “the intensity is allowed to be increased quite rapidly, or abruptly (i.e., substantially instantaneously), to 50% of the selected full intensity level at commencement of treatment (with treatment being commenced by depressing timed treatment switch 28), and the intensity is then allowed to increase to 90% of the selected full intensity level during the next one second (the sensory threshold occurs during this one second on-ramp interval as indicated in FIG. 6). After reaching the 90% of selected full intensity level, the intensity is then increased slowly during an accommodating-ramp for the next five minutes to the selected full intensity level”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include the varied intensity treatment as recited by Bart because it’s been shown that varied treatment to be preferable (Col 4:7-12). Furthermore, combining the elements of Cla with those of Bart is merely combining prior art elements according to known methods to yield predictable results; i.e. controlling for gradual intensity changes as known per Bart to the stimulation of program of Cla to predictable varied intensity stimulation.

Claim Rejections - 35 USC § 103
Claim 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cla in view of Lou in further view of Meng (Hao Meng et al., US 20120316457) hereinafter Meng or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Cla in view of Lou in further view of Bart and Meng.
Regarding claim 78, an interpretation of Cla discloses the above. 
An interpretation of Cla may not explicitly disclose wherein the hand holdable case forms a surface having an indentation structured and oriented to receive the users thumb, when the hand holdable case is gripped by the user, on a back side of the hand holdable case such that a front portion of the indentation extends toward the therapeutic electrode and away from the point of maximum girth of the hand holdable case.
However, in the same field of endeavor (medical devices), Cla and Meng teach wherein the hand holdable case forms a surface having an indentation structured and oriented to receive the users thumb, when the hand holdable case is gripped by the user, on a back side of the hand holdable case (Meng 70 Fig. 5, [0094]-[0095]; Examiner notes that to the extent “when the hand holdable case is gripped by a user” is an intended use of the device the structural elements of the reference are capable of performing the function) such that a front portion of the indentation extends toward the therapeutic electrode and away from the point of maximum girth of the hand holdable case (Cla 30/31 Fig. 4; Meng 70 Fig. 5, [0094]-[0095]; Cla discloses the tapering from the widest width toward the therapeutic electrode and Meng shows an indentation on the backside of the device).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include the shape elements of Meng because it provides a shape that is convenient for being held ([0094]). Furthermore, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to make the different portions of the casing of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim Rejections - 35 USC § 103
Claim 86-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cla in view of Lou and Shalvi (Ram Shalvi, US 5251637) hereinafter Shal or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Cla in view of Lou in further view of Shal and Bart.
Regarding claim 86, an interpretation of Cla discloses the above in claim 49. An interpretation of Cla may not explicitly disclose wherein further comprising a button configured to cause the circuit to enter a low current, nerve node finding mode, the circuit being further configured to enter a high current therapeutic voltage pulse mode when a nerve node is found and to automatically shut off when a dose of therapeutic voltage pulses have been delivered.
However, in the same field of endeavor (medical devices), Cla and Shal teach wherein further comprising a button configured to cause the circuit to enter a low current, nerve node finding mode (Cla Col 1:49-Col 2:4, Col 2:37-43, Col 3:62-Col 4:19; Shal Col 4:26-51, Figs. 1-4), the circuit being further configured to enter a high current therapeutic voltage pulse mode when a nerve node is found and to automatically shut off when a dose of therapeutic voltage pulses have been delivered (Cla Col 1:49-Col 2:4, Col 2:37-43, Col 3:62-Col 4:19; Shal Col 4:26-51, Figs. 1-4).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include the buttons for switching modes and shutting off the dose as recited in Shal because it allows the user to control the device and place it into a stimulation mode (Col 4:26-51). Furthermore, combining the elements of Cla with those of Shal is merely combining prior art elements according to known methods to yield predictable results; i.e. providing using a button to switch modes and stopping a does after it’s been run as known by Shal to Cla which yields the predictable result of switching modes using a button and stopping a dose once it runs.

Regarding claim 87, an interpretation of Cla discloses the above in claim 49 and further discloses wherein an exposed portion of the therapeutic electrode has a round cross-section (Cla Col 3:16-27, Fig. 4). 
An interpretation of Cla may not explicitly disclose wherein a round cross-section having a radius of curvature of greater than or equal to 0.031 inch and less than or equal to 0.25 inch.
However, in the same field of endeavor (medical devices), Cla and Shal teach wherein a round cross-section having a radius of curvature of greater than or equal to 0.031 inch and less than or equal to 0.25 inch (Cla Col 3:16-27, Fig. 4; Shal Col 3:60-63, Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to make the radius of curvature of the electrode tip of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130085551 see Abstract, Figs. 2-4; US 4408617 see Fig. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792         

/UNSU JUNG/               Supervisory Patent Examiner, Art Unit 3792